By the Court.
The act of the general assembly, passed May 7, 1915 (106 O. L., 246), entitled “An act to provide for the listing and valuation of property for purposes of taxation and to repeal certain sections of the General Code, relating thereto,” confers no authority upon county boards of revi*452sion to originally assess property for taxation, nor to increase or decrease valuations of real estate not appraised during the current year; hence such boards are without power to equalize reassessments ,of real property in any district or part thereof, made in pursuance of the provisions of Section 55 of that act, with the existing assessments of real estate in the remainder of the county not reassessed under the provisions of said section.
The question of the constitutionality of said act having been raised and presented in another action in this court, is by consent of counsel not considered or disposed of in this action, it being unnecessary to a decision of this case, but is reserved for further consideration and decision in the case of The State, ex rel. Godfrey, v. O’Brien, Treas., et al., being cause No. 15190 on the general docket of this court. *
For the reasons above stated, the demurrer to relator’s petition is sustained, and, the relator not desiring to further plead, the writ of mandamus prayed for is denied and the petition herein is dismissed.

Writ refused.

Johnson, Donahue, Newman and Matthias, JJ-, concur.
Nichols, C. J., Wanamaker and Jones, JJ., not participating.